Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Guangyu US20140122032 discloses in the figs. 8, 12 and ¶58, 71, 72,  abstract the optimization of traffic to meet revenue targets. 
However no prior art discloses, teaches or suggests the combination of elements as recited in claim 1 arranged in a manner to include “the toll optimization unit sets one or more road toll candidates, selects a road toll candidate for which a predicted traveling speed obtained by inputting the road toll candidate to the toll control means unit is greater than or equal to a threshold value, and sets, as the road toll on the second road, the road toll candidate that maximizes a toll revenue for the second road as calculated using the future traffic volume output by the toll control means, unit, among the selected road toll candidates”.
Therefore, claim 1 is allowed with associated dependent claims. 
In similar manner no prior art discloses, teaches or suggests the combination of elements as recited in claim 9 arranged in a manner to include “setting, one or more road toll candidates are set, a road toll candidate for which a predicted traveling speed obtained by executing the outputting using the road toll candidate as an input of the step (b) outputting is greater than or equal to a threshold value is selected, and the road toll candidate that maximizes a toll revenue for the second road as calculated using the 
Therefore, claim 9 is allowed with associated dependent claims. 
Further, in similar manner no prior art discloses, teaches or suggests the combination of elements as recited in claim 16 arranged in a manner to include “setting the road toll on the second road, wherein in the, setting, one or more road toll candidates are set, a road toll candidate for which a predicted traveling speed obtained by executing the step (b) using the road toll candidate as an input of the step (b) is greater than or equal to a threshold value is selected, and the road toll candidate that maximizes a toll revenue for the second road as calculated using the future traffic volume output in the executed step (b) is set as the road toll on the second road, among the selected road toll candidates”.
Therefore, claim 16 is allowed with associated dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685